Citation Nr: 0903893	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
hearing loss.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for a bilateral eye 
disorder, to include a chronic or recurrent eye infection.

4.	Entitlement to service connection for gastrointestinal 
reflux disease (GERD), to include as secondary to 
medication taken for service connected degenerative disk 
disease (DDD) of the lumbar spine.

5.	Entitlement to service connection for a liver disorder 
manifested by elevated liver enzymes and fatty liver, to 
include as secondary to medication prescribed for service 
connected onychomycosis of the left great toe.

6.	Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected pes 
planus. 
7.	Entitlement to service connection for a right knee 
disorder, to include as secondary to service connected pes 
planus.  

8.	Entitlement to an effective date earlier than March 11, 
2006 for a rating of 40 percent for service connected 
degenerative disk disease (DDD) of the lumbar spine.  

9.	Entitlement to a compensable rating for service connected 
onychomycosis of the left great toe.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1981 to March 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In the 
first decision, issued in March 2005, the RO denied service 
connection for chronic eye infections, a liver disorder (to 
include as secondary to medication taken for service 
connected onychomycosis of the left great toe), a right knee 
disorder (to include as secondary to service connected pes 
planus), and granted an increased rating to 20 percent for 
service connected DDD of the lumbar spine, effective from May 
25, 2004 (the date the RO received the veteran's claim).  At 
this time, the RO also declined to reopen claims for service 
connection for bilateral hearing loss and tinnitus.  The RO 
issued a notice of the decision in March 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) as to the 
denial of service connection for chronic eye infections, a 
liver disorder, to include as secondary to medication taken 
for service connected onychomycosis of the left great toe, a 
right knee disorder as secondary to service connected 
bilateral pes planus, the 20 percent evaluation assigned for 
his service connected DDD of the lumbar spine as well as the 
RO's decision not to reopen his claim for service connection 
for bilateral hearing loss in August 2005.  He did not appeal 
the RO's decision not to reopen his claim for service 
connection for tinnitus at this time.  Subsequently, in 
January 2007 the RO provided a Statement of the Case (SOC), 
which continued the previous denials, except for the 
evaluation of the veteran's service connected back 
disability, which it elevated to 40 percent from March 11, 
2006.  As explained in more detail below, the veteran 
disagreed with the effective date for the 40 percent rating 
by pointing out that his claim was received in May 2004.

Also relevant to the instant appeal, in October 2005 the 
veteran submitted a claim for service connection for GERD (as 
secondary to the medication taken for his service connected 
DDD of the lumbar spine), and service connection for ingrown 
toenails (as secondary to service connected onychomycosis of 
the left toe).  In January 2006 he filed a claim for service 
connection for hypertension and a left knee disorder.  In a 
June 2006 decision, the RO denied service connection for 
hypertension, GERD, and left knee osteoarthritis.  It also 
interpreted the veteran's October 2005 claim for service 
connection for ingrown toenails as a claim for an increased 
rating for his service connected onychomycosis of the left 
great toe and continued the noncompensable rating for the 
latter service connected disorder.  The veteran timely filed 
an NOD with this determination in July 2006, and the RO 
issued an SOC as to these issues in January 2007.

The veteran timely filed a substantive appeal in March 2007 
as to the issues of: (1) service connection for chronic eye 
infections, (2) a liver disorder, as secondary to medication 
taken for service connected onychomycosis of the left great 
toe, (3) service connection for a right knee disorder, as 
secondary to service connected pes planus, (4) service 
connection for a left knee disorder, (5) service connection 
for hypertension, (6) service connection for bilateral 
hearing loss, (7) service connection for GERD, (8) a 
compensable rating for service connected onychomycosis of the 
left great toe, and (9) an effective date earlier than March 
11, 2006 for the 40 percent evaluation for service connected 
DDD of the lumbar spine.

The veteran requested a video conference hearing on these 
matters, which was held in February 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

At his hearing, the veteran reiterated that he wished to 
appeal only the effective date assigned for his 40 percent 
rating for his service connected DDD of the lumbar spine, and 
that he did not wish to pursue an appeal of the actual 40 
percent rating assigned from March 11, 2006.  Hearing 
Transcript at 4, 39, 58.  The Board accepts this as a valid 
withdrawal of the issue of entitlement to an evaluation in 
excess of 40 percent for this disability.  See 38 C.F.R. § 
20.204.

In May 2006 the veteran submitted a claim for service 
connection for a skin disorder, which the RO denied in an 
April 2007 decision and notice of decision.  Although the 
Board received testimony on this issue during the veteran's 
video conference hearing, see Hearing Transcript at 49-50, 
56-57, the veteran has not yet perfected an appeal of this 
issue, and therefore, it is not currently in appellate 
status.  See 38 C.F.R. § 20.302.  Similarly, the Board 
accepted testimony at the hearing on the issue of service 
connection for tinnitus, but the veteran has yet to perfect 
an appeal of this issue, so the Board may not adjudicate this 
matter.  See Hearing Transcript at 36-38, 55-56; see also 38 
C.F.R. § 20.302.  
  
As reflected in his March 2007 substantive appeal, the 
veteran appears to have raised the issue of clear and 
unmistakable error (CUE) with the 1991 RO decision, which 
granted service connection for DDD of the lumbar spine, 
evaluating it at only 10 percent.  See March 2007 Substantive 
Appeal ("I believe that an error was made on my original 
evaluation.  During the first year after discharge I was 
treated for intervertebral disc syndrome . . . and was 
prescribed bed rest from VA . . . twice [in] 1991 . . . . 
This information should have been evaluated on my original 
rating for my back.  This condition was well documented prior 
to your rating on 8/29/91").  The Board refers this matter 
to the RO, which should clarify whether the veteran wishes to 
pursue such a claim, and if so, adjudicate the matter 
accordingly.

The veteran also appears to have raised the issue of 
entitlement to service connection for ventricular 
hypertrophy, as secondary to hypertension.  Hearing 
Transcript at 42; Veteran's April 2006 and July 2006 
Statements (noting that an August 2004 echocardiogram 
"showed a diagnosis of left ventricular hypertrophy (LVH) a 
thickening of the heart wall due to high blood pressure").  
The RO should undertake appropriate action in relation to 
this issue after it completes the actions outlined in the 
Remand below (which includes readjudication of the veteran's 
claim for service connection for hypertension). 

Also, at his February 2008 hearing and in an April 2006 
correspondence, the veteran indicated that his service 
connected onychomycosis of the left toe had spread to the 
right great toe.  See Hearing Transcript at 57.  
Additionally, he continues to assert that he has recurrent 
ingrown toenails of the left great toe  secondary to his 
service connected onychomycosis of the same toe, and a 
February 2007 VA medical note by R.W. appears to positively 
link the two disorders.  See Veteran's March 2007 Statement; 
February 2007 VA Medical Note; see also Veteran's October 
2005 Claim ("I wish to file for secondary service 
compensation for ingrown toe nails secondary to my service 
connected condition of nail fungus . . . .").  Such claims 
and evidence raise the issue of entitlement to service 
connection for onychomycosis of the right great toe as well 
as service connection for recurring ingrown toenails of the 
left great toe, both as secondary to service connected 
onychomycosis of the left toe, and therefore the Board refers 
these matters to the RO for further action.   

In a March 2008 document, the veteran relinquished his right 
to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of the new evidence 
submitted.  38 C.F.R. § 20.1304(c).

The application to reopen a claim for service connection for 
bilateral hearing loss and the claims for service connection 
for hypertension, an eye disorder, a bilateral knee disorder, 
upper gastrointestinal disease, to include GERD; and a liver 
disorder are addressed in the REMAND appended to the decision 
below.  These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.	The veteran filed a claim for a rating in excess of 20 
percent for his service-connected back disability on May 
25, 2004; the RO subsequently granted a 40 percent rating 
effective from March 11, 2006; the veteran's service 
connected DDD of the lumbar spine was manifested by severe 
pain and some flare-ups of pain that were increasing in 
frequency and duration when he filed his claim, which 
resulted in limitation of forward flexion of the 
thoracolumbar spine that more nearly approximated 30 
degrees from May 25, 2004 forward.

2.	It is at least as likely as not that the veteran's service 
connected onychomycosis of the left great toe is, 
manifested by intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the 
past 12-month period, but not by the use of such drugs 
constantly, near-constantly or for a time period of six 
weeks or more during the past 12-month period.







CONCLUSIONS OF LAW

1.	The criteria for an effective date of May 25, 2004 for a 
40 percent rating for service connected DDD of the lumbar 
spine, which is the date claimed by the veteran, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 
5237, 5243 (2008). 

2.	The criteria for a 10 percent rating, but no more than 10 
percent, for service connected onychomycosis of the left 
great toe have been met.  §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); §§ 3.102, 3.159, 4.20, 4.118, 
Diagnostic Codes 7806, 7813 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004, February 2006 and March 2006 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims, and of the 
information it failed to provide or failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

With respect to the claim for a compensable rating for 
onychomycosis of the left great toe, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), determined that VA 
must provide notice that includes: (1) notification that the 
claimant must provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) at least 
general notice of any specific measurement or testing 
requirements needed for an increased rating if the Diagnostic 
Code contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) notification of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability, as outlined by the Court in Vazquez-Flores, 
supra.  

The August 2004, February 2006 and March 2006 letters from 
the RO satisfy most of these mandates.  The August 2004 
letter informed the veteran about the type of evidence needed 
to support his increased rating claim, namely, proof that his 
service connected left great toe disability had worsened.  
The August 2004 and February 2006 correspondences clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  They made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claims.  Although not required to do 
so, the both letters also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession.  

In accordance with the requirements set forth in Vazquez-
Flores, the Board notes that the United States Court of 
Appeals of the Federal Circuit has held that once the 
underlying claim is granted, further notice as to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's 
notice obligations do not apply to claims that could not be 
substantiated through notice and assistance).  With regard to 
the claim for an earlier effective date for a 40 percent 
rating for the veteran's back disability, the RO provided 
pre- adjudication VCAA notice by letters for the original 
claim for service connection.  In Goodwin v. Peake, 22 Vet. 
App. 128 (2008), which involved an earlier effective date 
claim, the Court addressed whether the holding in Dunlap v. 
Nicholson¸21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  In any event, as explained below, the Board grants 
the effective date for a 40 percent rating for a low back 
disability sought by the veteran.

Moreover, the instant Board decision grants an earlier 
effective date of May 25, 2004, for a 40 percent rating for 
the veteran's service-connected back disability, which is the 
date alleged by the veteran.  The statement of the case noted 
two different dates for the effective date for the 40 percent 
rating: May 25, 2004 and March 11, 2006 and it is the latter 
date that was noted in the actual rating decision and notice 
letter but, with regard to this issue, as the Board grants 
the full benefit sought (effective date of May 25, 2004 for 
the 40 percent rating, any need to provide more adequate 
notice is obviated.  

With respect to the claim for a compensable rating for 
onychomycosis of the left great toe, the March 2006 letter 
also described how VA calculates disability ratings, which 
range from zero percent to 100 percent, and additionally 
informed the veteran about the manner in which VA assigns 
effective dates.  This letter further explained that 
disability ratings are based on the nature and symptoms of 
the disability, the severity and duration of symptoms, and 
any impact that the disability may have on employment.  It 
indicated that the veteran could offer on-going treatment 
records, recent Social Security Administration (SSA) 
determinations, statements from employers about job 
performance and work absences, as well as statements from 
individuals who had witnessed how the disability affected 
him.  The Board thus finds that the veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the RO decisions that are the subject of this appeal in its 
letters.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board determines that any presumed prejudice to the 
veteran as a result of a VCAA notification defect has been 
rebutted.  The RO cured the defect by providing VCAA notice 
together with readjudication of the claims, as demonstrated 
by the January 2007 SOCs and March 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran has 
also demonstrated actual knowledge of the applicable 
regulation (38 C.F.R. § 4.71a)  relating to his service 
connected back disability, actual knowledge of how he could 
establish an earlier effective date, and actual knowledge 
about the importance of showing the impact of his service 
connected disabilities on his work.  See Hearing Transcript 
at 40; March 2007 Substantive Appeal; December 2005 
Correspondence.  Additionally, while the veteran did not 
receive notice of the applicable Diagnostic Codes relating to 
evaluation of his left great toe disability, the Board finds 
it significant that he partook in a video conference hearing 
and has been represented by an accredited representative 
throughout the appeals process.  Thus, any presumed prejudice 
resulting from the lack of notice or deficiency of notice as 
to these matters has been rebutted.  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  The veteran accordingly was not prejudiced by any 
defect, as "the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, 19 Vet. App. at 128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive VA examinations for the purpose of adjudicating these 
claims, apparently because the RO did not deem such 
examinations to be necessary to render its decision on the 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
explained in greater detail below, the medical evidence of 
record spans throughout the pertinent appeals period for the 
increased rating claim and claim for an earlier effective 
date, and the evidence, in totality, provides a complete 
picture such that the Board may render a full and fair 
decision on these matters.  There is no indication that there 
is additional evidence relevant to either issue that has not 
been obtained.  The veteran was afforded a medical 
examination, which was adequate for rating the veteran's 
onychomycosis of the left great toe and in fact supports the 
instant decision granting a 10 percent rating.  As to the 
earlier effective date claim, as the veteran grants the 
effective date sought by the veteran, there is no further 
duty to assist.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II. Law & Regulations

a. Earlier Effective Date
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation and increased 
awards for compensation.  It provides that "[u]nless 
specifically provided otherwise in this chapter . . . the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(emphasis added).  38 C.F.R. § 3.400 similarly provides that 
"[e]xcept as otherwise provided, the effective date of an 
evaluation and award of . . . compensation . . . or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400.   

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate Diagnostic Codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

According to the general rating formula for rating injuries 
and diseases of the spine found in 38 C.F.R. § 4.71a, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   38 C.F.R. § 4.71a, 
Diagnostic Codes 5237.  A veteran will garner a 40 percent 
rating when he exhibits forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  The next higher rating of 50 percent will be 
awarded when a veteran displays unfavorable ankylosis of the 
entire thoracolumbar spine, and a veteran will generate the 
maximum 100 percent evaluation if he has unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237.  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

With respect to intervertebral disc syndrome (IDS), 
Diagnostic Code 5243 directs that VA should evaluate this 
disorder under either the General Rating Formula for Diseases 
and Injuries of the Spine, outlined above, or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  A veteran 
with IDS who has incapacitating episodes for at least two 
weeks but less than four weeks during the past year will 
receive a 20 percent rating, whereas he will generate a 40 
percent evaluation with IDS accompanied by incapacitating 
episodes totaling at least four weeks, but less than six 
weeks during the past year.  A veteran who has IDS and 
incapacitating episodes for at least six weeks during the 
past year will garner a maximum 60 percent rating under this 
Formula.  The regulations define "incapacitating episode" 
as s period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).     

With respect to the onychomycosis, the Board notes that the 
schedule of ratings does not have a specific Diagnostic Code 
relating to this particular disability.  Under such a 
circumstance, when the Board encounters an unlisted 
disability, 38 C.F.R. § 4.20 permits application of ratings 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  

In the instant case, 38 C.F.R. § 4.118, Diagnostic Code 7813, 
addressing dermatophytosis (or ringworm), in various 
locations on the body, including the body (tinea corporis), 
the head (tinea capitis), the feet (tinea pedis), the beard 
(tinea barbae), the nails (tinea unguium), and the inguinal 
area, also known as jock itch (tinea cruris), sets forth 
pertinent analogous criteria.  In particular, it provides 
that dermatophysosis is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118.  

In the instant case, the veteran's fungal infection of the 
left great toe does not involve his head, face, or neck and 
his predominant disability does not consist of scars.  
Therefore, the Board will rate this disability as dermatitis 
under Diagnostic Code 7806.    

Under Diagnostic Code 7806, which governs dermatitis or 
eczema, claimant will receive a noncompensable rating where 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and no more than topical therapy 
required during the past 12-month period.  A claimant will 
garner a 10 percent rating where at least 5 percent, but less 
than 20 percent of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas are affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected; or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
An April 28, 2003 medical record indicates that the veteran 
had range of motion of the thoracolumbar spine from 10 
degrees to 90 degrees, without spasm.  As of September 8, 
2003, the veteran gave a history of back pain with spasm and 
radicular pain down the right leg intermittently without 
numbness or tingling of the bilateral lower extremities.  He 
had no urine or stool incontinence.   

A March 22, 2004 VA physical therapy progress note indicates 
that the veteran had performed some manual work that weekend, 
which had caused his back to hurt.  The clinician noted that 
the veteran was unable to stand straight initially in the 
morning, with a list to the left and radiating pain to the 
right hip, but that the "[l]ist was corrected manually and 
patient reported 75% pain relief and was able to maintain the 
correction."  The veteran was seen again that same evening 
for a follow-up, where he appeared to be "maintaining good 
posture."  He continued to experience some pain in the right 
hip, but he had improved lumbar flexibility.  

A July 2004 private medical report by Dr. G.P. indicated 
again that the veteran had multi-level DDD and 
osteoarthritis, without evidence of fractures or lyric or 
blastic lesions.  Another private medial record, by a Dr. 
J.F.C., dated July 19, 2004 also conveys that the veteran's 
back had gone out on him four times in the past six months.  
It never radiated, but was just severe pain in the back, 
which limited his activities for a few days.  The veteran had 
tenderness to palpation in the paravertebral area.  Dr. 
J.F.C. recommended that the veteran continue Vicodin, Robaxin 
and ordered physical therapy for the back.  

An August 2004 VA medical record notes the veteran's 
continued complaints of back pain, as well as his use of 
Vicodin to treat the pain.  He had spasms but no numbness.  A 
September 7, 2004 VA examination notes that the veteran had 
worsening back pain with intermittent leg pain, and moderate 
limitation in flexion and extension.  He had pain on movement 
but intact sensation.  On September 17, 2004 the veteran 
reported mild thoracic pain and spasms, but his low back had 
improved since the day before.  He continued physical therapy 
twice weekly.    

A September 20, 2004 VA medical report conveys that the 
veteran's back felt better in that he had less tenderness in 
the mid-thoracic area, without significant spasms.  He had a 
non-antalgic gait, and the physical therapist noted that he 
was making progress.  

An October 2004 VA MRI of the spine revealed that the veteran 
had moderately severe DDD L1-2, L2-3 and L5-S1, with moderate 
DDD at L3-4 and L4-5.  He had posterior disc bulges with a 
suggestion of a small annular tear at L5-S1 and mild spinal 
canal stenosis at L2-3 and L3-4.

A December 2004 private examination report by Dr. S.R. (with 
Addendum) indicates that the veteran had mild back pain with 
occasional aggravation.  He reported having flares with pain 
at 7/10 and radiation of pain to both sides of the back.  At 
times, this back pain required complete bed rest, with 
incapacitating episodes occurring 4-6 times per year, lasting 
1-2 days at a time (up to 12 days total during the year).  
The veteran endorsed having missed 4-8 days of work in the 
last year.  A physical examination revealed forward flexion 
to 70 degrees with pain at 70 degrees; extension to 10 
degrees, with pain at 10 degrees; bilateral lateral flexion 
of 20 degrees each, with pain at 20 degrees; and bilateral 
rotation of 20 degrees, with pain at 20 degrees.  The 
examiner determined that the veteran's range of motion was 
limited because of pain, but not because of weakness, 
fatigue, incoordination or lack of endurance.  

On January 24, 2005 the veteran had complaints of back spasms 
and pain.  He had limited range of motion, and could not bend 
all the way down.    

A March 23, 2005 VA medical note conveys that the veteran had 
a history of back problems without numbness or tingling of 
the lower extremities, although the veteran indicated that he 
had sharp pain radiating down the back of the leg since last 
December, lasting a few seconds at a time.  A May 13, 2005 VA 
medical note indicates that the veteran had back pain with 
frequent exacerbations without radiation. 

As of September 26, 2005 the veteran continued to report 
having low back pain with radiation to the right leg and 
muscle spasms.  Pain increased upon walking and bending side 
ways, but he had no bowel or bladder symptoms.  He had a good 
back range of motion from 10 degrees to 30 degrees, with side 
lateral rotation (SLR) to 40 degrees on the right side.  

The veteran worked full time as a clerk, as noted in a 
September 30, 2005 VA physical therapy note.  At this time he 
appeared to have an antalgic gait, and limited lumbar range 
of motion with guarding due to pain.  He exhibited muscle 
spasms at and localized lumbar pain in the right paraspinals.  

An October 3, 2005 VA physical therapy note indicates that 
the veteran's back felt good that day, and that he had been 
practicing his back exercises at home.  His posture had 
improved and he had a non-antalgic gait.  An October 4, 2005 
VA physical therapy note documents the veteran's account that 
his back was doing better, and that his pain had been 
manageable with Tylenol.  He had no leg pain, but still had 
tenderness at the upper lumbar area at the right.  

March 2006 private and VA medical reports indicate that the 
veteran did not have lumbar or thoracic radicular symptoms or 
any bowel or bladder dysfunction.  He had normal sensory 
functioning at this time, and as of May 2006 he had back 
range of motion from 10 degrees to 100 degrees.    

In his March 2007 substantive appeal the veteran contended 
that his 40 percent evaluation for his service connected back 
disability should be effective from the date of his claim 
(i.e., May 25, 2004), because as of March 22, 2004 he was 
unable to stand straight.  At that time, he also was listing 
to the left and had sciatica on the right leg, with numerous 
periods of exacerbation and limitation of motion.  He 
reiterated these points at his February 2008 video conference 
hearing.  See hearing Transcript at 39-40. 

As for the veteran's left great toe disability, a May 5, 2004 
VA medical record notes that the veteran had a history of a 
fungal infection of the nail of the left big toe 
(onychomycosis), for which he took Lamisil.  Similarly, in 
May 2005, a VA clinician noted that the veteran had a history 
of ingrown toenail of the left big toe, along with the fungus 
of the nail.  He stated that the veteran "[h]as taken 
fluconasol which worked years ago, but with in 2 to 3 
mo[nths] the fungus was again apparent. Then [the veteran] 
took the lamisil for the entire cycle, and until now the 
nails seen [sic] okay."  

As reflected in a February 2007 VA podiatry note, the veteran 
continued to have a fungal condition in the left great toe 
nail, which "has been treated in the past with fluconosole 
orally . . . in sufficient resolve of fungal nail."  The 
examiner noted, however, that "after the lamisil fungal nail 
has showed [sic] improvement."  A physical examination 
demonstrated that the veteran's left hallux nail had distal 
dystrophy and thickening, with laterally incurvation, and 
pain on pressure.  He diagnosed the veteran with 
onychomycosis (resolving). 

At his video conference hearing, the veteran stated that oral 
medication had helped this toe disability, and it was not 
episodic currently.  Hearing Transcript at 14, 58.    

According to VA medical notes dated January 31, 2005 and May 
13, 2005, the veteran took the following medications: 
Prevacid, Lisinopril, Allopurinol, Celebrex, Levaquin, 
Robaxin, Neurotin, and Vicodin.  

b. Discussion
The veteran contends that the effective date for the 40 
percent rating for his back disability should be May 25, 
2004.  The Board agrees.  Thus, with respect to this issue, 
the benefit sought on appeal is granted.  

The medical evidence of record dated in April 2003, December 
2004, and March 2006 reflects that the veteran displayed 
forward flexion to 90 degrees, 70 degrees (with pain at 70 
degrees), and 100 degrees respectively.  The medical evidence 
does not show incapacitating episodes of back pain of at 
least four weeks in duration during a previous year.  
However, when factoring in the DeLuca criteria of pain on 
motion, the veteran a greater degree of limitation of motion, 
which continued to increase in severity as evidenced by a 
September 2005 VA physical therapy note.  Similarly, the 
March 2004 VA physical therapy report indicates that the 
veteran had a period of exacerbation of back pain manifested 
by abnormal posture.  The Board finds that the medical 
evidence shows that the veteran's service connected DDD of 
the lumbar spine was manifested by severe pain and some 
flare-ups of pain that have increased in frequency and 
duration since he filed his claim, which resulted in 
limitation of forward flexion of the thoracolumbar spine that 
more nearly approximated 30 degrees from May 25, 2004 
forward.  Accordingly, the claim for an earlier effective 
date of May 25, 2004 for a 40 percent rating for the 
veteran's service connected DDD of the lumbar spine is 
warranted.   

With respect to the veteran's increased rating claim for 
onychomycosis of the left great toe, the Board determines 
that the evidence falls in relative equipoise as to whether a 
10 percent rating is warranted (but no more than 10 percent), 
in which case the veteran receives the benefit of the doubt 
to his advantage.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In particular, the evidence of record indicates that the 
veteran has had a history of a fungal infection of the nail 
of the left great toe (onycomycosis) for which he has taken 
oral medication, namely Fluconosole and Lamisil, to treat 
this disorder.  Such evidence would weigh in favor of an 
increased rating to 10 percent under Diagnostic Code 7806, 
which contemplates the use of "intermittent systemic 
therapy."  Weighing against the increase, however, is the 
fact that it remains unclear to the Board whether the veteran 
currently continues to use such medication or whether such 
therapy has ceased.  By the veteran's own account during his 
February 2008 video conference hearing, his service connected 
onychomycosis of the left great toe was now "resolved and 
it's not episodic," see Hearing Transcript at 14, and the 
May 2005 and February 2007 VA clinicians spoke of the 
veteran's use of Lamisil medication to treat this disability 
in past tense, rather than in the current tense.  In light of 
this evidence, the Board determines that unfavorable and 
favorable evidence are in approximate equipoise with respect 
to the award of a 10 percent rating under Diagnostic Code 
7806, in which case the veteran receives the benefit of the 
doubt to his advantage.  

The Board further determines that the evidence preponderates 
against the next highest rating of 30 percent or greater 
under Code 7806, as the evidence of record does not support 
the conclusion that the veteran currently engages in systemic 
drug therapy for a total duration of six weeks or more, or 
partakes in constant or near-constant drug therapy.  In 
particular, VA medical records dated January 2005 and May 
2005, which list the current medications taken by the 
veteran, did not list Lamisil or Fluconosole.  In the Board's 
view, the silence on the record as to the prescription of or 
use of these medications weighs against a finding that the 
veteran currently uses such systemic drug therapy either 
constantly, near constantly, or for more than six weeks 
within the past year.  Accordingly, a schedular rating above 
10 percent is denied.                   




Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected left toe 
disability has necessitated any let alone frequent 
hospitalizations or has caused a marked interference with 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, therefore, the criteria for 
submission for assignment of an extraschedular rating for his 
back and left toe disabilities pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


IV. Conclusion 
For the reasons stated above, the Board finds that, while a 
10 percent rating for onychomycosis of the left great toe is 
granted, the evidence preponderates against a higher claim.  
Thus, the benefit of the doubt doctrine does not apply to 
this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  









ORDER

An earlier effective date of May 25, 2004 for a 40 percent 
evaluation for service connected DDD of the lumbar spine, 
which is the date sought by the veteran, is granted.    

A rating of 10 percent, but no more than 10 percent, for 
service connected onychomycosis of the left great toe, is 
granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's application to reopen a 
previously denied claim for service connection for bilateral 
hearing loss, as well as the claims for service connection 
for hypertension, chronic eye infections, a left knee 
disorder, a right knee disorder, a liver disorder and GERD 
(the latter four issues claimed as secondary to service 
connected disabilities or medication to treat such 
disabilities).  38 C.F.R. § 19.9 (2008).  Specifically, with 
respect to the application to reopen, at his February 2008 
video conference hearing, the veteran testified that he 
underwent a VA audiological examination in May 2004, and he 
has alleged that he now has hearing loss, which acts as the 
basis to reopen the claim that the RO denied in 1991 based on 
the lack of a hearing loss "disability" at that time.  See 
Hearing Transcript at 31-34.  Upon review of the claims file, 
however, the Board could not locate this record.   As this 
evidence could assist the veteran in reopening the claim by 
serving as new and material evidence, the AMC/RO must acquire 
this report and associate it with the claims file.  
38 U.S.C.A. § 5103A.  

With respect to the veteran's claim for service connection 
for hypertension, a review of the evidence of record reveals 
that during his period of active service, the veteran 
underwent no fewer than 20 blood pressure readings.  These 
readings, which spanned July 1983 through June 1991, are as 
follows: July 1983 and August 1984 (112/78 and 136/76 
respectively); July 1986 (112/80, 116/72, 124/80, 126/80, 
134/74, and 140/90); March 1988 (146/81, 140/80 and 130/84); 
October 1988 (140/80 and 138/94); May 1989, May 1990, June 
1989, November 1989, December 1989 and November 1990 (140/92, 
154/80, 140/80, 146/80, 124/80 and 168/78 respectively).  
Additionally, in his April 1986 and April 1988 Reports of 
Medical Examination for Re-Enlistment and his June 1991 
Report of Medical Examination he had readings of 121/79, 
138/68, 130/74 and 130/82 respectively.  Another record 
indicates that his blood pressure was 100/60, and in January 
1991 and February 1991 his blood pressure was 124/84 and 
140/80.  Post-service, in January 1992, July 1992 and June 
1993 the veteran's blood pressure appeared to fall within 
normal range at 124/74, 116/70, 104/68 and 118/84.  

Although the veteran did not receive a diagnosis of 
hypertension during service or within one year of his service 
discharge, his in-service blood pressure readings demonstrate 
an overall, general trend towards a higher blood pressure, 
which, in the Board's view, raises the possibility that the 
veteran could have begun to manifest what later was diagnosed 
as hypertension in the 2000s during his period of active 
service.  Therefore, a remand for a VA medical nexus opinion 
on this issue is appropriate.  McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).   

Additionally, with respect to the veteran's claim for service 
connection for chronic eye infections, a November 1984 
service medical record verifies that he received a diagnosis 
of blepharitus of the bilateral eyes (O.U.).  The veteran 
testified at his February 2008 video conference hearing that 
he also had "pink eye" while stationed in the Philippines 
in 1985 or 1986.  Hearing Transcript at 7-8.  Post-service 
the veteran reported having recurring bilateral pink eye 
about 5-6 times between 1998 and 2004 (but no episodes since 
2004), and a June 2001 VA medical report indicates that the 
veteran had red eye, while September 2002 and November 2003 
VA and private medical records convey that the veteran had 
conjunctivitis.  Hearing Transcript at 8-9, 10-11.  The eye 
disorder had come and gone ever since service, and it 
occurred a few times per year.  Hearing Transcript at 53-54.  
In light of the fact that the veteran's service medical 
records document that he incurred a bilateral eye infection 
during service, and that he has subsequently continued to 
have conjunctivitis of the eyes, the Board determines that a 
VA examination is warranted to determine whether a causal 
link exists between any current eye disorder that may be 
present and the abnormal eye findings reported during 
service.  McLendon, 20 Vet. App. at 81.    

The veteran has further claimed that his left knee disorder 
(diagnosed as mild degenerative joint disease in a December 
2006 private surgical report by Dr. M.T.) 
and right knee disorder (diagnosed as chondromalacia patellae 
and chondromalacia of the trochlear groove by Dr. M.T. in 
February 2005) have been caused or aggravated by his service 
connected bilateral pes planus or by his active service.  See 
Hearing Transcript at 17-19, 25-26.  A March 2005 VA 
examination report relates the clinician's impression that 
the veteran had "flatfeet condition, with resultant lack of 
stance resupination causing questionable knee path."  In the 
Board's view, this medical observation raises the possibility 
that the veteran's service connected pes planus has either 
caused or aggravated the veteran's bilateral knee disorders, 
in which case, VA must afford an examination complete with 
nexus opinion to address this issue.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, as the 
veteran's DD-214 indicates that he served as a construction 
inspector and advanced builder for a period of two years 
each, and because he has claimed that this in-service work 
harmed his knees, the Board further determines that a medical 
nexus opinion as to the possibility of direct service 
connection is in order.  McLendon, 20 Vet. App. at 81.       

With respect to the veteran's claims for service connection 
for GERD and a liver disorder, he has testified that the 
medications taken for service connected disabilities have 
caused or at least aggravated these maladies.  See Hearing 
Transcript at 12, 15, 47-48.  The veteran is competent to 
describe a worsening of symptoms within his own personal 
knowledge, such as an increase in severity of upper 
gastrointestinal symptoms, see Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 21 
Vet. App. 191, 195 (2007) (noting that a layperson "is 
competent to provide information regarding visible, or 
otherwise observable, symptoms of disability"), and with 
reference to his GERD, at least one medical record dated 
March 2006 directed that the veteran should limit use of 
NSAIDs, implying that this medication affected the GERD.  
Another November 1995 VA medical record reflects that the 
veteran's physician discontinued the veteran's use of 
Fluconazole used to treat his service connected onychomycosis 
of the left great toe because of the veteran's reaction to it 
as demonstrated by elevated liver enzymes (liver function 
studies.  A May 2002 VA radiological report also indicates 
that the veteran had hepatomegaly (enlarged liver) with fat 
infiltration.  The Board therefore determines that a VA 
examination is necessary to determine whether the veteran's 
current GERD and any liver disorder that may be present was  
permanently aggravated by medications taken to treat his 
service connected lumbar spine disability or onychomycosis of 
the left great toe.  McLendon, 20 Vet. App. at 81.      

Finally, the Board notes that according to Note (1) of 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242, an 
adjudicator must "[e]valuate any associated objective 
neurologic abnormalities" in relation to a service connected 
back disability.  The evidence of record is inconsistent as 
to whether the veteran has such objective abnormalities, to 
include numbness, tingling or radiating pain to a lower 
extremity or extremities.  That is, in September 2003 and 
September 2005 VA medical records the clinician noted that 
the veteran complained of having radiating pain, tingling or 
numbness in the right lower extremity, but in August 2004, 
May 2005, March 2006 he indicated that he had no such 
symptoms.  As such, the Board determines that the AMC/RO must 
afford a neurological examination to determine whether the 
veteran has any objective neurological impairment as a result 
of his service connected lumbar spine disability.  38 C.F.R. 
§ 3.310; Allen, supra.         

Accordingly, the case is remanded for the following action:

1. The AMC/RO must fulfill all notice 
and assistance requirements set forth 
in the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2008).  Notice 
consistent with 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) with 
respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) 
inform the claimant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates 
for the benefit sought as outlined by 
the Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006).  
		
In addition, the AMC/RO must apprise 
the veteran 
of the information and evidence 
required to reopen a finally denied 
claim, namely, that both new and
material evidence must be submitted.  
The VCAA notice must also comply with 
the mandates set forth in Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  
That is, this notice must apprise the 
veteran of the evidence that would be 
necessary to substantiate the element 
or elements required to establish his 
underlying claim for service connection 
that were found to be insufficient in 
the previous denial of the claim.  

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

2. The AMC/RO should request the May 
16, 2004 VA audiological report from 
the VA Medical Center in Bakersfield, 
California, and associate such record 
with the claims file.  If this report 
cannot be located, a negative response 
should be included in the claims file.

3. The veteran must be afforded VA 
medical examination(s) for the purpose of 
determining the etiology and/or 
approximate onset date of: (1) his 
current hypertension; (2) any eye 
disorder that is present; (3) his current 
left knee disorder; (4) his current right 
knee disorder; (5) his current GERD; (6) 
any liver disease that is currently 
present; and (7) whether he has any 
objective neurologic abnormalities of the 
lower extremities attributable to his 
service connected DDD of the lumbar 
spine.  The examiner(s) should review 
relevant portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician(s) is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current 
hypertension began during his period 
of active service or is causally 
linked to any incident of or 
findings recorded during service, to 
include the overall trend of higher 
blood pressure readings throughout 
the course of his active service? 

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any eye disorder that is 
currently present, to include a 
chronic eye infection (including 
pink eye, conjunctivitis and 
blepharitus), are causally related 
to his period of active service or 
any incident or finding recorded 
during service, to include his in-
service diagnosis of blepharitus?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left knee 
disorder was either: (i) causally 
related to his period of active 
service or any incident thereof, to 
include physical training or 
construction work? or (ii) was 
caused or aggravated by his service 
connected pes planus?

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current right 
knee disorder was either: (i) 
causally related to his period of 
active service or any incident 
thereof, to include physical 
training or construction work? or 
(ii) was caused or aggravated by his 
service connected pes planus?

(e) Is it at least as likely as not 
(50 percent or greater probability) 
that any upper gastrointestinal 
disease that is currently present, 
to include GERD, was caused or 
aggravated by medication taken to 
treat his service connected DDD of 
the lumbar spine?

(f) Is it at least as likely as not 
(50 percent or greater probability) 
that any liver disease that is 
currently present was caused or 
aggravated by medication taken to 
treat his service connected 
disorders, to include onychomycosis 
of the left great toe?

(g) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran currently has 
objective neurologic abnormalities 
of the lower extremities 
attributable to his service 
connected DDD of the lumbar spine?

The clinician(s) is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's left knee disorder, 
right knee disorder, upper 
gastrointestinal disease, to include 
GERD, or liver disease was aggravated by 
a service connected disability or 
medication taken to treat a service 
connected disability, to the extent that 
is possible, the examiner(s) is requested 
to provide an opinion as to approximate 
baseline level of severity of the non-
service connected disorder(s) before the 
onset of aggravation by the service 
connected disability.

The examiner(s) is also requested to 
provide a rationale for any opinions 
expressed.  The clinician(s) is advised 
that if a conclusion cannot be reached 
without resort to speculation, s/he 
should so indicate in the examination 
report.  

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If either claim remains denied or not 
granted to the veteran's satisfaction, 
the AMC/RO should issue an appropriate 
SSOC and provide an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


